NOS. 12-21-00194-CR
                                            12-21-00195-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

DAVID BRUCE TAYLOR,                                       §        APPEALS FROM THE 241ST
APPELLANT

V.                                                        §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §        SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
         David Bruce Taylor, in a single bench trial, pleaded “guilty” to two counts of possession
of a controlled substance, one being a third degree felony enhanced by two prior convictions to a
first degree felony and the other being a state jail felony enhanced by two prior convictions to a
second degree felony. Appellant pleaded “true” to the enhancement allegations. The trial court
found Appellant “guilty” in both cases and, consistent with a plea agreement, assessed
Appellant’s punishment at confinement for thirty five years for the first degree felony and twenty
years for the second degree felony. The trial court certifications in both cases state “this criminal
case . . . is a plea bargain case and the Defendant has NO right of appeal” and “Defendant has
waived the right of appeal.” 1
         Despite this waiver, Appellant filed an appeal correctly urging that since the two offenses
were tried in a single criminal action, court costs were erroneously imposed in appellate cause
number 12-21-00195-CR. The State agreed that the costs were erroneously imposed and should
be deleted from the judgment.



         1 At the plea hearing, Appellant’s counsel indicated that Appellant reserved the right to appeal the pretrial
ruling on his motion to suppress. Appellant does not raise any suppression issues in this appeal.
         However, when the defendant is the appellant, the record must include the trial court’s
certification of the defendant’s right of appeal. TEX. R. APP. P. 25.2(d). We must dismiss an
appeal “if a certification that shows the defendant has the right of appeal has not been made part
of the record.”       Id.    Based on our review of the record, it is clear that the trial court’s
certifications accurately state that Appellant has no right of appeal. See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005) (holding that appellate court should review record to
determine whether certification is accurate). Because the trial court did not grant Appellant the
right to appeal his convictions, we dismiss the appeals. 2


                                                                              BILL BASS
                                                                               Justice


Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Neeley, J., and Bass, Retired J.,
Twelfth Court of Appeals, sitting by assignment.




                                              (DO NOT PUBLISH)


         2
           The judgment of conviction recites that in trial court cause number 241-0935-21 (appellate cause number
12-21-00195-CR), Appellant was convicted of a state jail felony enhanced to a third degree felony. However, the
record shows that Appellant was charged with a state jail felony enhanced to a second degree felony. Appellant
pleaded “true” to the two enhancement allegations necessary to enhance his punishment to a second degree felony.
Nothing in this opinion should be construed as precluding Appellant from filing in the trial court a motion for
judgment nunc pro tunc. See Alvarez v. State, 605 S.W.2d 615, 617 (Tex. Crim. App. 1980). He was sentenced to
confinement for twenty years, a sentence appropriate to a second degree felony, but not to a third degree felony. See
TEX. PENAL CODE ANN. §§ 12.33, 12.34 (West 2019). However, we lack jurisdiction to modify the judgment to
correct this clerical error.




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                          NO. 12-21-00194-CR


                                     DAVID BRUCE TAYLOR,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0660-21)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    Bill Bass, Justice.
                    Panel consisted of Worthen, C.J., Neeley, J. and Bass, Retired J., Twelfth Court of Appeals,
                    sitting by assignment.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                          NO. 12-21-00195-CR


                                     DAVID BRUCE TAYLOR,
                                            Appellant
                                               V.
                                     THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0935-21)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    Bill Bass, Justice.
                    Panel consisted of Worthen, C.J., Neeley, J. and Bass, Retired J., Twelfth Court of Appeals,
                    sitting by assignment.